Citation Nr: 1827292	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), secondary to service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, type II (DM), to include due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to include due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He died in January 2010.  The appellant claims as the Veteran's surviving spouse; she is substituted as the appellant for purposes of adjudicating the Veteran's claims to completion.  38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

On November 1, 2012, the appellant appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  In February 2018, the appellant was offered and declined another hearing before the other Veterans Law Judges assigned to decide her appeal.  

In October 2016, the Board issued a decision granting service connection for hepatitis C and denying service connection for acquired psychiatric disorder to include PTSD, as well as DM and hypertension, to include as due to Agent Orange exposure.  Thereafter, the Veteran appealed the decision in part to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to the denial of his claims for acquired psychiatric disorder to include PTSD, on a secondary basis only, DM and hypertension, to include as due to Agent Orange exposure.  The JMPR specified that the matter of service connection for acquired psychiatric disorder on a direct basis was not appealed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action directed in the JMPR requires remand.  

I.  Secondary service connection for acquired psychiatric disability to include PTSD

The Board finds the Veteran's May 2002 statement in a medical record, and his statements made in October 2009 and November 2009, reasonably raise a claim of service connection for a psychiatric disability secondary to his service-connected back and leg disabilities and "health issues".  As the medical evidence of record is not sufficient to resolve this claim, remand of the matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and the medical evidence, and supported by complete and clear rationale-is needed to resolve the claim for service connection for psychiatric disability as secondary to the back and leg disabilities, and now service-connected hepatitis C.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  DM and hypertension, to include as due to Agent Orange exposure

As directed in the JMPR, the AOJ must develop the record more fully regarding the Veteran's claims of exposure to herbicides.  The AOJ must contact the Joint Services Records Research Center (JSRRC) to attempt to verify whether the Veteran was exposed to herbicides during his service.  The JMPR noted that the Veteran served with HHC, 304th Battalion in Korea from December 1968 to December 1969, which is during the presumptive time period for exposure to herbicides, but is not one of the units listed as presumed to be exposed to herbicides. (R. at 100, 213); see also M21-1.IV.ii.1.H.4.b.  Appellant testified in November 2012 that the Veteran told her that he had been sprayed in the face with Agent Orange and that he went into the DMZ.  Also, the Veteran stated in November 2009 that his jeep was sprayed with Agent Orange.  Though the Veteran does not benefit from the presumption of exposure, the record is devoid of any development through JSRRC, in order to attempt to verify his claims of direct exposure, as directed in the M21-1 Manual.  See M21-1.IV.ii.1.H.4.c.  

Appropriate development of these claims entails obtaining information from JSRRC and obtaining additional medical opinion evidence with regard to the hypertension claim if the record supports a finding of such exposure once the response from JSRRC is received.  As DM is a disease presumed associated with herbicide exposure, no such medical opinion would be necessary as to that claim.  Moreover, although current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA examiner regarding the etiology of all psychiatric disabilities present during the pendency of the claim prior to the Veteran's death.  

The VA examiner is asked to opine whether any such psychiatric disability is proximately due to, the result of, or aggravated by the Veteran's service-connected back and lower extremity disabilities, or hepatitis C.

The examiner's attention is invited to the May 2002 medical record in which the Veteran stated that he attributed his history of depression to his health issues, his October 2009 lay statement that he had increased limited mobility followed with severe depression and insomnia, and his November 2009 statement that "[d]ue to back and leg injury, I am subject to depression."  

The examiner should provide a rationale for all opinions expressed.  

2.  Contact JSRRC.  The AOJ shall send, along with a copy of this Remand, a description of the Veteran's and appellant's account of his service and exposure to herbicides in Korea and the JSRRC should indicate, if possible, the likelihood that the Veteran was exposed to herbicides.  In that assessment, the JSRRC should determine if the Veteran's duties likely placed him in or near the DMZ.  If the Veteran's service in Korea was not of that nature or during the applicable time period for such considerations, the report of the JSRRC should so state.  

3.  If JSRRC results indicate or allows for a finding of herbicide exposure, obtain a medical opinion to determine if hypertension is at least as likely as not caused or aggravated by such exposure.  If aggravation is found, the examiner should provide a baseline level of disability.  The examiner should consider all evidence and provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.  The examiner's attention is directed to the aforementioned NAS studies indicating "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD secondary to service-connected disability, and service connection for DM and hypertension including as due to Agent Orange exposure, based on the entirety of the evidence.  If the claims remain denied, issue the appellant a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




